Reasons for Allowance
1.	Claims 1, 7-12, and 15-16 are allowed. The following is an examiner’s statement of reasons for allowance: The present invention is directed to an OLED display panel. The closet prior arts, Xin (US 20200227488 A1), Ma (CN 107819018 A), and Kang (US 20170162111 A1), individually or in combination, discloses an OLED display panel, comprising: a plurality of pixel units; wherein the pixel units comprise: electroluminescent display devices; and pixel drive circuits for driving the electroluminescent display devices to emit light; wherein the electroluminescent display devices comprise: light-emitting devices electrically connected with the pixel drive circuits; and virtual light-emitting devices not connected with the pixel drive circuits; wherein a display area comprises: a first display area; and a second display area; wherein a distribution density of electroluminescent display devices in the first display area is same as a distribution density of electroluminescent display devices in the second display area; a density of pixel drive circuits in the second display area is less than a density of pixel drive circuits in the first display area; and a density of light-emitting devices in the electroluminescent display devices in the second display area is less than a density of light-emitting devices in the electroluminescent display devices in the first display area; in the second display area, at least two of the light-emitting devices with same light emitting color are electrically connected to a same pixel drive circuit; at least part of the light-emitting devices electrically connected to the same pixel drive circuit are arranged in at least two columns; the light-emitting devices comprise: red light-emitting devices, green light-emitting devices and blue light-emitting devices; the red light-emitting devices electrically connected to the same pixel drive circuit are arranged in at least two columns, and the 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691